          Case 1:19-cv-00109-SM Document 57 Filed 07/02/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE
_________________________________________
                                                              )
       MARK ANDERSON,                                         )
                                                              )
                      Plaintiff,                              )
             v.                                               ) Civil Action No.1:19-cv-00109-SM
                                         )
TRUSTEES OF DARTMOUTH COLLEGE,           )
                                         )
              Defendant,                 )
_________________________________________)

                  PLAINTIFF’S MOTION FOR MISCELLANEOUS RELIEF


       Plaintiff files this motion to seek that the court designate members of the Dartmouth

community who were key perpetrators and witnesses of the actions which are the subject of this

lawsuit, but who have graduated from or are no longer employed by Dartmouth, (in particular,

Kevin O’Leary, Samuel Emmah, and Megan Corley), as parties whose responses to discovery

requests may be compelled without use of a subpoena. Defense counsel has permitted other

former employees of the College (for instance, Daniel Nelson) to be inquired in this case, but has

previously told plaintiff it will not allow him to question these specific witnesses named in this

motion unless the court compels their cooperation.


       Plaintiff makes this request so that it will be possible for him to provide these individuals

with interrogatories and conduct basic fact finding.




                                              Respectfully submitted,

Dated: 7/22/2020                              Mark Anderson
Case 1:19-cv-00109-SM Document 57 Filed 07/02/20 Page 2 of 3




                          /s/Mark Anderson

                          Mark Anderson
                                                  JD2018265@Gmail.com
          Case 1:19-cv-00109-SM Document 57 Filed 07/02/20 Page 3 of 3




                               CERTIFICATE OF SERVICE


I hereby certify that a copy of the following document was sent electronically to Dartmouth’s

Counsel via the ECF.




Date: 7/22/2020                                                  Mark Anderson



                                        Signature:____ _                            __________
